DETAILED ACTION
Response to Arguments
The amendment filed 5 January 2021 has been entered in full. Accordingly, claims 1-20 are pending in the application.
Regarding the rejections under 35 U.S.C. 102(a)(1), Applicant has, in response, amended claims 1, 8, and 15 to recite: “determining one or more attributes of the surgical tool; generating a plurality of key points based on the one or more attributes of the surgical tool; determining a position of a tip of the surgical tool based on the key points; and determining an orientation of the surgical tool based on the key points.” Applicant argues that the prior art of record does not disclose these limitations. Specifically, Applicant argues that “Section 2.2 of Chu merely refers to modeling the ‘location of a keypoint as a one-hot mask and predict one mask for the K keypoint classes (e.g., left clasper, head).’ These sections of Chu are silent on determining one or more attributes of the surgical tool and generating a plurality of key points based on the one or more attributes of the surgical tool.” 
The examiner respectfully disagrees. Chu appears to teach the amended claims based on the following updated interpretation.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chu et al. (FSNet: Pose Estimation of Endoscopic Surgical Tools Using Feature Stacked Network, 15-17 June 2019, Pages 427-431), hereinafter “Chu”.
Regarding claim 1, Chu teaches:
A system (See the Abstract and the architecture in Fig. 1.) comprising: 
one or more processors (See the architecture in Fig. 1 and section 3 (experiments and results) & GPU in section 3.1 on page 429.); and 
logic encoded in one or more non-transitory computer-readable storage media for execution by the one or more processors and when executed operable to perform operations comprising (See the architecture in Fig. 1 on page 428 and section 3 (experiments and results) & GPU in section 3.1 on page 429. Use of logic encoded in one or more non-transitory computer-readable storage media is understood.): 
receiving at least one image frame of a plurality of image frames (See the receiving of endoscopic image in Fig. 1 on page 428. Further see section 3.1 on page 429: “each mini-batch has 1 image per GPU”.)
detecting a surgical tool in the at least one image frame (See the result of Stage 1 (just before bounding box regression) in Fig. 1 and section 2 on page 428: “The first phase is a top-down feature fusion path for tool detection. The output Ci of the backbone network is linked with the corresponding layer Pi of the FPN network through lateral connection, which merges high-level semantic information with low-level features.”); 
determining one or more attributes of the surgical tool (See each tool instance bounding box in Fig. 1 and section 2 on page 428: “In the bounding box regression, a unique mask that contains all instances generated for the M classes of tools.”);
generating a plurality of key points based on the one or more attributes of the surgical tool (See section 2 on page 429: “Keypoint identification is performed in each proposed boundary box of tool instance, and a unique one-hot mask is generated for each of the K keypoints.”);
determining a position of a tip of the surgical tool based on the key points (See section 2.2 on page 429: “We model the location of a keypoint as a one-hot mask and predict one mask for the K keypoint classes (e.g., left clasper, head). Then, for each visible ground-truth keypoint ki, we minimize the cross-entropy loss over an n2 -way softmax which output the predicted position of ki.”); and 
determining an orientation of the surgical tool based on the key points (See section 2 on page 428: “We connect the detected keypoints according to the predefined skeleton to indicate the pose of the tool.”).

Regarding claim 2, Chu teaches:
The system of claim 1, wherein each key point of the plurality of key points corresponds to a different portion of the surgical tool (See keypoints detection in Fig. 1 and section 2, “K keypoints”, on page 428. Also see section 2.2 on page 429: “We model the location of a keypoint as a one-hot mask and predict one mask for the K keypoint classes (e.g., left clasper, head).”).

Regarding claim 3, Chu teaches:
The system of claim 1, wherein the logic when executed is further operable to perform operations comprising determining the position of the tip of the surgical tool based on at least one key point of the plurality of key points that corresponds to the tip of the surgical tool (See section 2.2 on page 429: “We model the location of a keypoint as a one-hot mask and predict one mask for the K keypoint classes (e.g., left clasper, head). Then, for each visible ground-truth keypoint ki, we minimize the cross-entropy loss over an n2 -way softmax which output the predicted position of ki.”).

Regarding claim 4, Chu teaches:
The system of claim 1, wherein the logic when executed is further operable to perform operations comprising determining the orientation of the surgical tool based on the plurality of key points (See section 2 on page 428: “We connect the detected keypoints according to the predefined skeleton to indicate the pose of the tool.”).

Regarding claim 5, Chu teaches:
The system of claim 1, wherein the logic when executed is further operable to perform operations comprising determining the position of the tip of the surgical tool and determining the orientation of the surgical tool in real-time (See page 430: “In the keypoint detection and pose estimation testing experiments, we detect the tool keypoints and connect them according to the skeleton. Each part of the tools is labelled with white line segments of different widths, as shown in Fig. 2. The bounding boxes and names of every detected tool instance are plotted on the images.”).

Regarding claim 6, Chu teaches:
The system of claim 1, wherein the logic when executed is further operable to perform operations comprising determining a key point confidence score for each key point of the surgical tool (See page 430: “In the quantitative evaluation of the keypoints, we create a circular mask with a pixel radius r at each detected keypoint position and its ground truth position. Then, the APs and ARs of different IoUs can be acquired by calculating the overlapping region between the detection keypoint mask and its ground truth.” Average precision (AP) is considered to meet the claimed “key point confidence score”.). 

Regarding claim 7, Chu teaches:
The system of claim 1, wherein the logic when executed is further operable to perform operations comprising determining the position of the tip of the surgical tool and determining the orientation of the surgical tool based on deep learning (See the convolutional neural network in Fig. 1, from which position and orientation of the surgical tool is determined.).

Chu teaches claim 8 for the reasons given in the treatment of claim 1. Chu further teaches:
A non-transitory computer-readable storage medium with program instructions stored thereon, the program instructions when executed by one or more processors are operable to perform operations (See the Abstract and the architecture in Fig. 1.) comprising:

Chu teaches claim 9 for the reasons given in the treatment of claim 2.

Chu teaches claim 10 for the reasons given in the treatment of claim 3.

Chu teaches claim 11 for the reasons given in the treatment of claim 4.

Chu teaches claim 12 for the reasons given in the treatment of claim 5.

Chu teaches claim 13 for the reasons given in the treatment of claim 6.

Chu teaches claim 14 for the reasons given in the treatment of claim 7.

Chu teaches claim 15 for the reasons given in the treatment of claim 1. Chu further teaches:
A computer-implemented method (See section 2 on page 428.) comprising:

Chu teaches claim 16 for the reasons given in the treatment of claim 2.

Chu teaches claim 17 for the reasons given in the treatment of claim 3.

Chu teaches claim 18 for the reasons given in the treatment of claim 4.

Chu teaches claim 19 for the reasons given in the treatment of claim 5.

Chu teaches claim 20 for the reasons given in the treatment of claim 6.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN S LEE whose telephone number is (571)272-1981.  The examiner can normally be reached on 11 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571-272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jonathan S Lee/Primary Examiner, Art Unit 2661